Citation Nr: 1612565	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  14-22 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder.   


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 


REMAND

In June 2014, the Veteran filed a substantive appeal and submitted additional medical evidence in support of his claim.  Specifically, he submitted a psychological evaluation report completed by J.M., Ph.D.  In July 2014, prior to certification to the Board, the Veteran's representative requested the RO to consider the psychological evaluation report and to certify the case to the Board if the RO's decision is confirmed and continued.  Accordingly, a remand is warranted for initial RO consideration of the additional medical evidence.  38 U.S.C.A. § 7105(e)(1) (West 2014); 38 C.F.R. § 19.31 (2015). 

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all private treatment records from providers who have treated his PTSD.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative, and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue on appeal, to include all the relevant evidence submitted since the April 2014 statement of the case.  If the benefit sought on appeal remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board. 

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
	
(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




